Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 03/22/2021 amendment/responses in the application of ADACHI et al. for “RADIO TERMINAL AND NETWORK APPARATUS” filed 03/26/2019.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1-7, 9-14 are now pending. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with STEPHEN G. MCCLURE on 5/11/2021.

The application has been amended as follows: 

10.    (Currently Amended) The radio terminal according to claim 1, wherein the controller is configured to determine that the location of the radio terminal has been changed according to an update of a location of the radio terminal registered in the network.

1, wherein the controller is configured to determine that the location of the radio terminal has been changed according to a change in a selection cell.
Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412